WALSH, J.
The question of liabil ity^ in this case has been determines in Theresa Y. Delehanty vs. J. .Es mond Shaw, law No. 63783, in this court. Upon defendant’s motion fos new trial, after verdict for the plaintiff husband for $250, we shall confine ourselves to the matter of damages only.
On account of the accident, the husband became obligated to pay $5C for nursing, $40 plus for a housekeeper, $7 for a hat, $25.25 for a dress, $5 for shoes, $40 for repairs to a fur coat, $40 for doctor’s bill and $9 for medicines. His actual cash outlay approximates the amount that the jury awarded him.
Motion for new trial denied.